Citation Nr: 1535516	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  03-08 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969, and from May 1974 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This issue was previously before the Board on three prior occasions.  In June 2006 and March 2010, the Board remanded the issue of whether new and material evidence had been received to reopen a previously-denied claim of entitlement to service connection for a right knee disorder.  Then, in April 2012, the Board found that the new and material evidence had been received to reopen the previously denied claim for a right knee disorder.  Then, the claim of entitlement to service connection for a right knee disorder was remanded for adjudication.  

In addition to the paper claims file, there is also a paperless, electronic record in the Veteran's Benefits Management System (VBMS) and Virtual VA system, which contains pertinent treatment records, including the January 2014 VA opinion.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A right knee disorder did not manifest in service, right knee arthritis did not manifest within one year of separation from active service, and there is no probative evidence linking a right knee disorder to service.





CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service, nor may right knee arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim by the AOJ.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Concerning the claim on appeal, the Veteran was advised in a February 2005 letter, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claim, as well as the responsibilities of the Veteran and VA in obtaining such evidence.  In compliance with the three prior remands, the Veteran was again advised of such information, as well as of the evidence and information necessary to reopen a previously denied claim, establish a disability rating and an effective date, in letters dated in June 2006, March 2010, September 2010, and April 2012.

The timing defect as to the letters that were sent after the initial unfavorable determination was cured by the subsequent readjudication of the Veteran's claims, including in an April 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  There has been no argument that the content of the notices is defective.  The Board finds that the Veteran has been afforded adequate notice, and he has had a sufficient opportunity to participate in the adjudication of his claims.  Indeed, the Veteran acknowledged in a June 2005 statement that a missing element for his service connection claims is a nexus to service, to include the jeep accident that he believes caused current disabilities.  However, as discussed below, he has repeatedly failed to appear for scheduled VA examinations, and he has not provided any other medical evidence to support his claims.

With regard to the duty to assist, the Veteran's service treatment records and identified post-service treatment records have been obtained and considered.  This includes VA treatment records dated from July 2005 forward (as well as prior records), as directed in the June 2006 remand.  Records and determinations associated with the Veteran's disability benefits from the Social Security Administration (SSA) have also been obtained and considered, as directed in the June 2006 remand.  Also in compliance with the June 2006 remand, the Veteran's 201 file (or service personnel file) was obtained and considered, although this was primarily in regard to his claim for PTSD, which is not currently before the Board. 

Per the April 2012 remand, the Veteran was scheduled for several VA examinations in an attempt to obtain evidence to help substantiate his claim.  However, he failed to report for the scheduled VA examinations.  The evidence in the claims file indicates that the RO attempted to schedule the Veteran for a VA examination on several occasions.  Further, while there is evidence that the Veteran's address changed during the appeal period, the evidence shows that the RO sent the notifications regarding the examinations to the most recently updated address as reported by the Veteran.  Further, the neither the Veteran nor his representative has requested that they be rescheduled.  In a post-remand statement submitted in lieu of a VA Form 646, the appointed representative acknowledged the Veteran's failure to report and did not provide good cause for the missed appointments, but he argued that the claims should be granted based on the available evidence.  The Board notes that in lieu of an examination, the RO did obtain a VA opinion, which was rendered based on all of the evidence currently of record.  

There is no indication of any outstanding records that are necessary to decide the Veteran's claims.  In particular, he did not identify any further records in response to VCAA letters sent after the prior remands, in March 2010, September 2010, April 2012, and August 2012, which again requested him to identify any pertinent, outstanding VA or private treatment records.  Moreover, to the extent that any pertinent VA treatment records may remain outstanding, to include from May 2009 forward, the Board finds that the Veteran is not prejudiced by the absence of such records.  With respect to his claim of service connection, the Veteran was aware that medical opinion evidence was necessary to substantiate his claim and VA attempted to assist him in getting medical examinations; however, he failed to report for the scheduled examination.

Additionally, VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's failure to fully cooperate with the development process, as summarized above, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate his claims.

For all of the above reasons, the Board finds that the AOJ substantially complied with the directives in the prior remands.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issue on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

 II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When the evidence is admissible, the Board must determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).

If the evidence is credible, the Board, as the fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Background

The Veteran is seeking service connection for a right knee disability on the basis that he developed the condition as a result of trauma from being thrown from a Jeep during service. (See June 2005 Notice of Disagreement.)  The Veteran originally filed his claim of entitlement to service connection for a right knee disorder in June 2002 and it was denied in a September 2002 rating decision.  In January 2005, the Veteran applied to reopen his previously denied claim.

A VA treatment record from August 2001 indicates that the Veteran had experienced right lower extremity pain for 15 years.  X-rays conducted by VA in December 2002 showed mild degenerative changes in both knees.  Additional VA treatment records show that he has sought intermittent treatment for pain in his right knee.  In April 2007, he complained of right knee pain; then, in March 2011, an x-ray was performed when the Veteran sustained an injury to his right knee after falling.  The x-ray revealed no evidence of acute fracture or dislocation.  The Veteran complained of right knee pain again in December 2011.  

As noted above, the claim was remanded in April 2012 in order to provide the Veteran with a VA examination in conjunction with his claim of service connection.  The Veteran was notified of his scheduled examinations on many occasions.  The examinations were repeatedly rescheduled.  However, the Veteran failed to attend any of the scheduled examinations.  As such, in January 2014, the RO obtained a VA opinion from an examiner who reviewed the entire claims file.  

The examiner noted that she had reviewed the claims file and specifically noted the Jeep accident that occurred in 1969.  She noted that the Veteran's separation examination was negative for any abnormalities related to the Veteran's knee.  Specifically, he reported "no" to having a history of trick knee or lock knee or any knee condition.  She further noted that the Veteran's claim that he sustained an injury to his right knee during the jeep accident is unsubstantiated by the medical records.  She indicated that the 2002 x-ray results revealed mild degenerative joint disease of the right knee and that the 2011 x-ray results showed that the Veteran's right knee was "unremarkable."  She opined that, based on the evidence of record, there is no evidence of any injury to the right knee in service and no evidence of chronicity from the Veteran's separation from service in 1969 to the present.  Therefore, she stated that it is less likely as not that any current right knee condition is related to a condition in service.  

Analysis

First, the Board has considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  38 C.F.R. § 3.307(a)(3).  The evidence of record fails to establish any clinical manifestations of right knee arthritis within the applicable time period.  The earliest indication of the Veteran's right knee pain is found in the VA treatment records dated in 2002 and there is no evidence that he had any problems with his right knee prior to that time.  As such, the criteria for presumptive service connection on the basis of a chronic arthritis disease have not been satisfied.

With respect to service connection on a nonpresumptive bases, the Board finds that the opinion of the January 2014 VA examiner is persuasive and probative evidence against the claim for a right knee disorder because the opinion is based on a review of the claims file and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion). The examiner provided a detailed rationale for why the Veteran's right knee disorder was not related to service.  The examiner discussed the Veteran's in-service accident and the lack of any complaints related to the right knee.  She also discussed the significance of the Veteran not reporting right knee pain or injury in service or at separation.  The Board finds this opinion probative because it is makes clear that the examiner considered the evidence of record, to include the Veteran's lay statements regarding his right knee disorder.

The Board has also considered the Veteran's lay statements that relate his current right knee disorder to his period of service.  Specifically, the Board has considered the Veteran's contention that his right knee disorder is related to the injury he sustained when he was involved in the in-service Jeep accident.  However, apart from the Veteran's own assertions, there is no competent and probative evidence linking his current right knee disorder to service.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of degenerative changes associated with joints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's opinion as to the etiology of his right knee disorder is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  While the Veteran is competent to report his symptoms relating to his right knee pain, he is not competent to determine whether his right knee disorder is related to his period of service, to include the Jeep accident that occurred while he was on active duty, as he contends.  As the evidence does not show the Veteran has expertise in medical matters involving complex medical questions, the Board concludes that the Veteran's nexus opinion in this regard is not competent and therefore is not probative of whether his right knee disorder is related to his period of service.  The mere fact that the Veteran experienced an in-service event is not enough; there must be chronic disability resulting from such in-service event.  Here, the medical opinion evidence of record shows that there is no such relationship.  

Additionally, the contemporaneous medical records do not demonstrate that the Veteran sustained a right knee injury in service, and it is only the Veteran's post-benefits-seeking statements that allege any right knee injury during service.  The contemporaneous statements given for treatment purposes are more probative than the more recent statements given in the context of seeking compensation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed right knee disorder was present in service, manifested within a year following discharge from active duty, or is otherwise related to the Veteran's period of service, to include the in-service Jeep accident.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's right knee disorder is related to his military service, and service connection is not warranted for a right knee disorder on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


